                             In the 7th Judicial Circuit Court
                                  Clay County, Missouri


Jetz Service Co. Inc.,
      Plaintiff,                                          )
                                                          )       Case No. 19CY-CV11620
        v.                                                )
                                                          )       Division 4
Midwestern Baptist Theological                            )
Seminary, Inc.,                                           )
     Defendant.                                           )

                 Defendant’s Notice of Filing of Notice of Removal


        Please take notice that on January 2, 2020, Defendant Midwestern Baptist Theological Seminary,

Inc., filed a notice of removal pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, removing the above-captioned

action from the Circuit Court for Clay County to the United States District Court for the Western District

of Missouri. A true and correct copy of the notice of removal is attached hereto as Exhibit A.

        Please take further notice that upon the filing of the notice of removal with the Clerk of the United

States District Court for the Western District of Missouri, and filing copies thereof with the Clerk of the

Circuit Court for Clay County, Missouri, the Defendant has effected removal and the Circuit Court shall

proceed no further in this action unless and until the case is remanded.


                                                Respectfully submitted,
                                                LAW OFFICES OF JONATHAN R
                                                WHITEHEAD LLC
                                                _s/Jonathan R. Whitehead
                                                Jonathan R. Whitehead Mo. 56848
                                                229 S.E. Douglas St., Ste. 210
                                                Lee's Summit, Mo 64063
                                                816.398.8305 - Phone
                                                816.278.9131 - Fax
                                                ATTORNEY               FOR      DEFENDANT
                                                MIDWESTERN BAPTIST THEOLOGICAL
                                                SEMINARY, INC.



                                                     1
          Case 4:20-cv-00004-HFS Document 3-1 Filed 01/02/20 Page 1 of 2
                                  Certificate of Service

       The undersigned certifies that on January 2, 2020, the foregoing and all attachments and

exhibits thereto were filed with the Court electronically, generating notice to all counsel of record.

                                               _s/Jonathan R. Whitehead

                                               An Attorney for Defendant




                                                  2
         Case 4:20-cv-00004-HFS Document 3-1 Filed 01/02/20 Page 2 of 2
